DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 03-03-2021.  It is noted that in claim 1, line 11, “2-5” has been newly added but is not annotated as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “≤ 3-8 vol.%” in line 9.  It is unclear if this range includes values from 0-8 vol.%, or only values from 3-8 vol.%.  For purposes of examination, the limitation will be interpreted as just --3-8 vol.%--.
Claim 1 recites “≤ 2-5 vol.%” in line 11.  It is unclear if this range includes values from 0-5 vol.%, or only values from 2-5 vol.%.  For purposes of examination, the limitation will be interpreted as just --2-5 vol.%--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sciti ’14 (Sciti et al. From random chopped to oriented continuous SiC fibers─ZrB2 composites. Materials and Design 63 (2014) 464-470.) in view of Zhang ’10 (Zhang et al. Mechanical properties of sintered ZrB2-SiC ceramics. Journal of the European Ceramic Society 31 (2011) 893-901.) and Goetz ‘305 (US 2016/0083305 A1).
Regarding claim 1, Sciti ’14 teaches:
preparing at least one preform comprising fibers selected from among carbon fibers, silicon carbide fibers, and mixtures thereof (Abstract; 2. Experimental details, p. 465)
infiltrating the at least one preform with a ceramic suspension (2. Experimental details, p. 465) comprising:
a mixture of ceramic phases comprising:
≥ 70 vol.% of an ultra-refractory ceramic component selected from among ZrB2, HfB2, TaB2, ZrC, HfC, TaC, and mixtures thereof (2. Experimental details, p. 465)
3-8 vol.% of a sintering aid selected from ZrSi2, Si3N4, and mixtures thereof (2. Experimental details, p. 465)
a dispersing medium selected from water, at least one organic solvent, and mixtures thereof (2. Experimental details, p. 465)
thereby obtaining a composite material
drying the composite material (2. Experimental details, p. 465)
consolidating the dried composite material at a temperature comprised in the range of 1700-2000°C (2. Experimental details, p. 465).
Sciti ’14 is silent regarding the mixture of ceramic phases including 2-5 vol.% of a Si compound selected from SiC, at least one organic precursor of SiC, and mixtures thereof.  In analogous art of ZrB2 sintering, Zhang ’10 suggests including SiC with ZrB2 for the benefit of modifying oxidation protection, elastic modulus, hardness, flexure strength, and porosity of the material, and grain size of the ZrB2 upon sintering (1. Introduction; 3.2 Effect of SiC content on the strength of ZrB2-SiC, pp. 896-898).  Zhang ’10 further suggests that the amount of SiC added is a result effective variable because it may be altered in order to optimize elastic modulus, hardness, flexure strength, and porosity of the material, and grain size of the ZrB2 upon sintering (3.2 Effect of SiC content on the strength of ZrB2-SiC, pp. 896-898).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sciti ’14 by including SiC in the mixture of ceramic phrases and optimizing the amount of SiC for the benefit of modifying oxidation protection, elastic modulus, hardness, flexure strength, and porosity of the material, and grain size of the ZrB2 upon sintering, as suggested by Zhang ’10.
5 Pa.  In analogous art of slurry infiltrated ceramic fiber composites, Goetz ‘305 suggests that a slurry infiltrated fiber composite may be dried at ambient pressure or under vacuum at about 1 Torr, or 133 Pa (¶ [0014], [0016], [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sciti ’14 by drying the composite material at a pressure less than 1x105 Pa as a substitution of known drying conditions for slurry infiltrated ceramic fiber composites, with a predictable result of removing dispersing medium from the body before consolidation, as suggested by Goetz ‘305.
Regarding claim 3, Sciti ’14 further teaches the fibers are present in the ultra-refractory composite ceramic material in an amount comprised in the range of 30-70 vol.% (Abstract; Table 1).
Regarding claim 4, Sciti ’14 further teaches the mixture of ceramic phases comprise ZrB2 (2. Experimental details, p. 465).
Regarding claim 5, Sciti ’14 further teaches the ultra-refractory ceramic component of step (ii) is a powder having a particle size ≤5 µm (2. Experimental details, p. 465).
Regarding claim 7, Zhang ’10 suggests SiC as described above, and further suggests the SiC has particle size ≤500 nm (Table 1; 3.2 Effect of SiC content on the strength of ZrB2-SiC, pp. 896-898).
Regarding claim 8, Sciti ’14 further teaches the ceramic suspension further comprises ≤20 vol.% of WC (0% WC is included).
Regarding claim 9, Sciti ’14 further teaches the ceramic suspension further comprises at least one additive selected from polycarboxylates, ammonium salts, polyalcohols having molecular weight ranging from 500 to 16000 Da and mixtures thereof (2. Experimental details, p. 465).
Regarding claim 10, Sciti ’14 further teaches the ceramic suspension has a viscosity of 15-2200 cP at a shear rate comprised in the range of 1-10 s-1 
Regarding claim 12, Sciti ’14 further teaches the consolidation of the composite material in step (iv) is carried out by hot-pressing at a pressure of 20-40 MPa and a temperature of 1700-2000°C (2. Experimental details, p. 465).

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sciti ’14 (Sciti et al. From random chopped to oriented continuous SiC fibers─ZrB2 composites. Materials and Design 63 (2014) 464-470.), Zhang ’10 (Zhang et al. Mechanical properties of sintered ZrB2-SiC ceramics. Journal of the European Ceramic Society 31 (2011) 893-901.), and Goetz ‘305 (US 2016/0083305 A1) in view of Billotte Cabre ‘382 (US 2017/0369382 A1).
Regarding claim 2, Sciti ’14 is silent regarding the fibers being carbon fibers.  In analogous art of slurry infiltrated ceramic fiber composites, Billotte Cabre ‘382 suggests that in forming non-oxide ceramic fiber composites, carbon fibers and silicon fibers may both be utilized for infiltration with a ceramic suspension of borides, carbides, and nitrides (¶ [0092]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sciti ’14 by utilizing carbon fibers as a known fiber for forming slurry infiltrated non-oxide ceramic fiber composites, as suggested by Billotte Cabre ‘382.
Regarding claim 13, Sciti ’14 is silent regarding the ceramic suspension comprising 30-50 vol.% of a solid mixture of ceramic phases relative to the total volume of the suspension.  Billotte Cabre ‘382 suggests infiltrating a fiber preform with a ceramic suspension comprising 30-50 vol.% of a solid mixture of ceramic phases relative to the total volume of the suspension for the benefit of optimizing viscosity of the ceramic suspension for infiltration (¶ [0043]-[0045], [0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sciti ’14 by making the ceramic suspension comprise 30-50 vol.% of a solid mixture of ceramic phases relative to the total .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sciti ’14 (Sciti et al. From random chopped to oriented continuous SiC fibers─ZrB2 composites. Materials and Design 63 (2014) 464-470.), Zhang ’10 (Zhang et al. Mechanical properties of sintered ZrB2-SiC ceramics. Journal of the European Ceramic Society 31 (2011) 893-901.), and Goetz ‘305 (US 2016/0083305 A1) in view of Ritti ‘109 (US 2013/0116109 A1).
Regarding claim 6, Sciti ’14 further teaches the particles of the ultra-refractory ceramic component have size ≤ 5.0 µm and ≤ 500 nm (2. Experimental details, p. 465).  Sciti ’14 is silent regarding the percentages of each size.  In analogous art of slurry infiltrated ceramic fiber composites, Ritti ‘109 suggests that particle size distribution should be chosen in order to optimize infiltration of the particles into the voids in the fiber preform (¶ [0030], [0038]-[0040], [0102]; Fig. 6).  Ritti ‘109 suggests that multiple particle sizes can be utilized, and suggests using particles of less than 0.5 µm.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sciti ’14 by selecting a particle size distribution of particles of the ultra-refractory ceramic component for the benefit of optimizing infiltration of the particles into the voids of the fiber preform, as suggested by Ritti ‘109.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Zhang ’10 is now provided to address the SiC compound recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIN SNELTING/Primary Examiner, Art Unit 1741